IN THE
TENTH COURT OF
APPEALS
 










 
 

No. 10-04-00308-CV
 
In re Edwin Bernard Perkins
 
 

Original
Proceeding
 
 

MEMORANDUM 
Opinion

 
In this action, Perkins requests
this Court to mandamus the district clerk. 
We have no jurisdiction to mandamus a district clerk.  In re
Simpson, 997 S.W.2d 939 (Tex. App.—Waco 1999) (orig. proceeding) (citing Tex. Gov’t Code § 22.221(b) (Vernon 2004)).  Thus, the petition for writ of mandamus is
dismissed for want of jurisdiction.
 
                                                               PER CURIAM
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Dismissed for want of jurisdiction
Opinion delivered and filed October
 27, 2004
Publish
[OT06]